Title: To Thomas Jefferson from Edward Rutledge, 19 May 1797
From: Rutledge, Edward
To: Jefferson, Thomas


                    
                        My dear Sir
                        Charleston May 19th: 1797.
                    
                    Two days ago, I shipt your Peas, and Orange Trees on board a Vessel for Norfolk, and wrote by her to your Merchants in Richmond thro’ the Collector of Norfolk. I am sorry to have delayed this Commission so long; but we have so little communication with Richmond that after waiting a considerable time in vain, I was obliged to adopt the expedient of sending them, in the Manner I have now done.
                    The Trees are small, and are packed in Matts, with a quantity of earth around them. I wish they may answer, tho’ I doubt it, not only from the coldness of your Climate, but from your distance from the Sea; the latter is the Reason we assign for their not thriving in our interior Country: another Reason indeed may be found in the Laziness of our people.
                    The Pea is usually planted between the Corn, but in the same Row, with it. It is not planted until the Corn is at least two feet high, and our Month of planting is July; for the growth is quick, and the vine very Luxuriant. However you will make your experiments, and be govern’d by the Evi[dence.] We commonly put about as many into each hole, as would fill the bowl of a pipe. If the weevil shall seem to have injured the Grain; don’t regard it; but plant it at all Ev[ents?] for appearances are not to be relied on in this Instance.
                    We are here, in a perfect Calm. Not one word of European News: and scarcely a conjecture whisper’d, of what will be done. I hope it will not be in the political, as it is in the natural hemisphere; if it should, we might look out for a terrible Storm. But we have one consolation in knowing that, if Palinurus should be asleep, my friend Æneas is on the watch—I expect to hear great things, and good things of you the[re?]  for the Fruit should be worthy of the Tree. With unabating friendship, I am my dear Sir, affectionately yours.
                    
                        Ed: Rutledge
                    
                